Exhibit 10.10

THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS

AND ALSO CONSTITUTES A FINANCING STATEMENT UNDER THE UNIFORM

COMMERCIAL CODE.

Note to Recorder: This Mortgage encumbers Minnesota real property as security
for a Loan Agreement in the aggregate principal amount of $225,000,000.00
executed and delivered by the Mortgagor and Green Plains Processing LLC to the
Mortgagee outside of the State of Minnesota, which indebtedness is also secured
by other mortgaged property located outside of the State of Minnesota. All such
property, together with the respective market values therefor, is described in
Exhibit B hereto For Minnesota Mortgage Registration Tax purposes, the value of
the mortgaged property in the State of Minnesota is $64,000,000 and the value of
the mortgaged property located in Nebraska, Iowa and Indiana, and more
specifically described in Exhibit B, is $523,000,000. The value of all mortgaged
property, wherever located, is $587,600,000. The percentage that the value of
the Minnesota mortgaged property bears to the value of the total mortgaged
property for Mortgage Registration Tax purposes is 10.89%. Minnesota Mortgage
Registry Tax in the amount of $ 56,355.75 is paid on a tax base of $ 24,502,500
pursuant to Minn. Stat. § 287.05, Subd. 1(b).

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING STATEMENT (this “Mortgage”) is made as of June 6, 2014, by and among
GREEN PLAINS OTTER TAIL LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Mortgagor”) having an address of 450
Regency Parkway, Suite 400, Omaha, NE 68114, in favor of BNP PARIBAS (“BNPP”),
as Agent (as hereinafter defined), having an address of 787 Seventh Avenue, New
York, NY 10019.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 6, 2014 (such Term Loan Agreement, as the same may be amended
or modified from time to time as permitted thereunder, including



--------------------------------------------------------------------------------

amendments and restatements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which
certain lenders from time to time party to the Loan Agreement (such lenders
being hereinafter referred to collectively as the “Lenders” and individually as
a “Lender”) have agreed, subject to certain terms and conditions, to extend
credit and make certain other financial accommodations available to GREEN PLAINS
PROCESSING LLC (the “Borrower”). Any capitalized term used in this Mortgage that
is not otherwise defined herein, either directly or by reference to another
document, shall have the meaning for purposes of this Mortgage as it is given in
the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Guaranty of even
date herewith (as it may from time to time be amended, restated or otherwise
modified, the “Guaranty”) pursuant to which the Mortgagor has guarantied the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents, (together with the
Loans, collectively, the “Guarantied Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guarantied Obligations
and all direct obligations of the Mortgagor with respect to the Loans
(collectively, the “Obligations Secured”).

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the foregoing Recitals, for the purpose of securing the
complete and timely performance and payment of all present and future
indebtedness, liabilities and obligations which the Mortgagor has from time to
time incurred or may incur or be liable to the Lenders and the Agent (each, a
“Secured Party”, collectively, the “Secured Parties”) under or in connection
with the Obligations Secured, the Mortgagor hereby GRANTS, BARGAINS, SELLS,
ASSIGNS, REMISES, RELEASES, ALIENS, CONVEYS, MORTGAGES AND WARRANTS and grants a
security interest in and pledges to Agent (for the benefit of the Secured
Parties), and their successors and assigns, FOREVER, WITH POWER OF SALE the real
estate legally described in Exhibit A hereto (the “Land”) in Otter Tail County
(the “County”), Minnesota (the “State”); together (i) with all right, title and
interest, if any, that the Mortgagor may now have or hereafter acquire in and to
all improvements, buildings and structures of every nature whatsoever now or
hereafter located on the Land; and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to

 

2



--------------------------------------------------------------------------------

the Premises, or that hereafter shall in any way belong, relate or be
appurtenant thereto, (b) all licenses, authorizations, certificates, variances,
consents, approvals and other permits now or hereafter relating to the Real
Property (as defined below), excluding any of the foregoing items that cannot be
transferred or encumbered by the Mortgagor without causing a default thereunder
or a termination thereof, (c) all hereditaments, gas, oil and minerals (with the
right to extract, sever and remove such gas, oil and minerals) located in, on or
under the Premises, (d) all split or division rights with respect to the Land
and easements of every nature whatsoever and (e) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (a), (b), (c) and (d) above (all of the
foregoing, the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Mortgagor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Mortgagor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Mortgage to be real estate and covered by this
Mortgage.

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and

 

3



--------------------------------------------------------------------------------

future leases, contracts or other agreements relative to the ownership or
occupancy of all or any portion of the Real Property (all of the foregoing, the
“Rents”), and (ii) except to the extent such a transfer or assignment is not
permitted by the terms thereof, transfers and assigns to Agent all such leases,
contracts and agreements (including all the Mortgagor’s rights under any
contract for the sale of any portion of the Mortgaged Property and all revenues
and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent. Nothing contained in this Mortgage shall
be construed as imposing on the Agent any obligation of any lessor under any
Lease of the Mortgaged Property in the absence of an explicit assumption thereof
by the Agent. In the exercise of the powers herein granted the Agent, prior to
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Agent, all such liability being
expressly waived and released by the Mortgagor, except for any such liability
arising on account of the Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth. Except to the extent such a release or waiver is not permitted
by applicable law, the Mortgagor hereby releases and waives all rights of
redemption or reinstatement, if any, under and by virtue of any of the laws of
the State, and the Mortgagor hereby covenants, represents and warrants that, at
the time of the execution and delivery of this Mortgage, (a) the Mortgagor has
good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens (as defined in the Loan Agreement)
and (c) except for the Permitted Liens, the Mortgagor will forever defend the
Mortgaged Property against all claims in derogation of the foregoing.

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing security interest to the Agent for the benefit of the Secured
Parties in that portion of the Mortgaged Property in which the creation and/or
perfection of a security interest is governed by the Code.

 

4



--------------------------------------------------------------------------------

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code. This document covers goods which are to become
fixtures.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A. The record owner of the
Land is the Mortgagor.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property. Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

The Mortgagor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof. Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders (as defined in the Loan Agreement).

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS
MORTGAGE:

1. Payment of Taxes on this Mortgage. Without limiting any provision of the Loan
Agreement, the Mortgagor agrees that, if the government of the United States or
any department, agency or bureau thereof or if the State or any of its
subdivisions having jurisdiction shall at any time require documentary stamps to
be affixed to this Mortgage or shall levy, assess or charge

 

5



--------------------------------------------------------------------------------

any tax, assessment or imposition upon this Mortgage or the credit or
indebtedness secured hereby or the interest of any Secured Party in the Premises
or upon any Secured Party by reason of or as holder of any of the foregoing
then, the Mortgagor shall pay for such documentary stamps in the required amount
and deliver them to the Agent or pay (or reimburse the Agent for) such taxes,
assessments or impositions. The Mortgagor agrees to provide to the Agent, at any
time upon request, official receipts showing payment of all taxes, assessments
and charges that the Mortgagor is required or elects to pay under this Section.
The Mortgagor agrees to indemnify each Secured Party against liability on
account of such documentary stamps, taxes, assessments or impositions, whether
such liability arises before or after payment of the Obligations Secured and
regardless of whether this Mortgage shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Mortgage shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Mortgagor agrees that it shall not (a) permit
the public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Mortgagor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Mortgagor has actual knowledge of such use; (b) institute
or acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Mortgagor change the use of the Mortgaged Property in
any material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Mortgaged Property.

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Mortgagor
shall, at its sole expense, obtain for, deliver to, assign to and maintain for
the benefit of the Agent, until the Obligations Secured are paid in full,
insurance policies relating to the Mortgaged Property as specified in the Loan
Agreement. Prior to an Event of Default, use of insurance proceeds shall be
governed by Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy
shall name the Agent as additional insured or loss payee, as applicable, under a
standard mortgage endorsement. If an Event of Default exists and is continuing,
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 4, then the Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 8 of this Mortgage.

5. Real Property Taxes. The Mortgagor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions, including all charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, maintenance and
similar charges and charges for utility services, in each instance whether

 

6



--------------------------------------------------------------------------------

now or in the future, directly or indirectly, levied, assessed or imposed on the
Premises or the Mortgagor and whether levied, assessed or imposed as excise,
privilege or property taxes; provided that the foregoing shall not require the
Mortgagor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the
Mortgagor assigns to the Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use (“Eminent Domain Proceedings”). If an Event of Default
exists and is continuing and the Agent has given notice to the Mortgagor that
the Agent intends to exercise its rights under this Section 6, then the Agent
shall be entitled to (a) participate in and/or direct (at the sole discretion of
the Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Mortgage.

7. Remedies. Subject to the provisions of the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default, including a
failure to perform or observe any of the covenants set forth in this Mortgage
that is not cured within any applicable cure period, in addition to any rights
and remedies provided for in the Loan Agreement or other Loan Document, if and
to the extent permitted by applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement. The Agent may immediately foreclose this
Mortgage by judicial action or advertisement and thereafter sell, all or any
portion of the Mortgaged Property. Mortgagor acknowledges that the power of sale
granted in this Mortgage may be exercised by Agent without prior judicial
hearing. The court in which any proceeding is pending for the purpose of
foreclosure of this Mortgage may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, apply for the appointment of a
receiver in accordance with Minn. Stat. Sec. 559.17 and Sec. 576.25 (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit of the Secured Parties, with, to the extent
permitted under Minn. Stat. Sec. 576.25, subd. 5, power to collect the Rents,
due and to become due, during such foreclosure suit and the full statutory
period of redemption notwithstanding any redemption. The receiver, out of the
Rents when collected, after applying the Rents in the order set forth in Minn.
Stat. Sec. 576.25 subd. 5 may pay any part of the Obligations Secured or any
deficiency decree entered in such foreclosure proceeding. Upon or at any time
after the filing of a suit to foreclose this Mortgage, the court in which such
suit is filed shall have full power to enter an order placing the mortgagee-in
-possession or its designee of the Real Property with the same power granted to
a receiver pursuant to this clause (a) and with all other rights and privileges
of a mortgagee-in-possession under applicable law.

 

7



--------------------------------------------------------------------------------

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right, acting through its agents or
attorneys or a receiver, with process of law, to enter upon and take possession
of the Real Property, to expel and remove any persons, goods or chattels
occupying or upon the same, to collect or receive all the Rents, to manage and
control the Real Property, to lease the Real Property or any part thereof, from
time to time, and, after deducting all reasonable attorneys’ fees and expenses
of outside counsel, and all reasonable expenses incurred in the protection,
care, maintenance, management and operation of the Real Property, to distribute
and apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in any foreclosure proceeding.

(c) Foreclosure by Power of Sale. Agent may foreclose this Mortgage by action or
advertisement, and Mortgagor hereby authorizes Agent to do so, power being
herein expressly granted to sell the Mortgaged Property at public auction
without any prior hearing or notice thereof and to convey the same to the
purchaser, in fee simple, pursuant to the statutes of Minnesota in such case
made and provided, and out of the proceeds arising from such sale, to pay all
indebtedness secured hereby with interest, and all legal costs and charges of
such foreclosure and attorneys’ fees permitted by law, which costs, charges and
fees Mortgagor agrees to pay. In the event of a sale under this Mortgage,
whether by virtue of judicial proceedings or advertisement or otherwise, the
Mortgaged Property may, at the option of Agent, be sold as an entirety or in
such other manner and order as Agent in its sole discretion may elect. Mortgagor
acknowledges that the power of sale granted in this Mortgage may be exercised by
Agent without prior judicial hearing.

(d) Exercise of Rights Under the Code. The Agent shall, at its option exercise
all of the rights and remedies of a secured party provided by the Code including
the right to proceed, in whatever order it chooses, against any items of
Fixtures and personal property included in the Mortgaged Property or the
proceeds thereof under the Minnesota Uniform Commercial Code provisions
governing default as to any such property which may be included in the Mortgaged
Property separately from the Land and improvements included therein, or to
proceed as to all of the Mortgaged Property in accordance with its rights and
remedies with respect to said Land and improvements. If Agent should elect to
proceed separately as to such Fixtures and personal property, the Mortgagor
agrees to make such Fixtures and personal property available to Agent at a place
or places acceptable to Agent, and if any notification of intended disposition
of any of such Fixtures and personal property is required by law, such
notification shall be deemed reasonably and properly given if mailed at least
ten (10) days before such disposition in the manner below provided.

8. Application of the Rents or Proceeds from Foreclosure or Sale. All proceeds
of any foreclosure of this Mortgage by judicial action or, to the extent
permitted by applicable law, any sale of the Mortgaged Property by advertisement
shall (and any decree for sale in the event of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(i) to the payment of all reasonable fees of any receiver approved by court;

 

8



--------------------------------------------------------------------------------

(ii) to the payment of all tenant security deposits then owing to any tenant
under any Lease pursuant to the provisions of Minn. Stat. Sec. 504B.178;

(iii) to the payment of all prior real estate taxes and special assessments with
respect to the Mortgaged Property, or if this Mortgage requires periodic escrow
payments for such taxes and assessments, to the escrow payments then due;

(iv) to the payment of all premiums then due for the insurance required by the
provisions of this Mortgage, or if this Mortgage requires periodic escrow
payments for such premiums, to the escrow payments then due;

(v) to the payment of costs incurred in normal maintenance and operation of the
Mortgaged Property;

(vi) if received prior to any foreclosure sale of the Mortgaged Property, to
Collateral Control Agent for the payment of the secured obligations secured by
this Mortgage, but no such payment made after the acceleration of all or any of
the secured obligations secured by this Mortgage shall affect such acceleration;
and

(vii) if received during or with respect to the period of redemption after a
foreclosure sale of the Mortgaged Property:

(A) if the purchaser at the foreclosure sale is not Agent, first to Agent to the
extent of any deficiency of the sale proceeds to repay the secured obligations
secured by this Mortgage, second to the purchaser as a credit to the redemption
price, but if the Mortgaged Property is not redeemed, then to the purchaser of
the Mortgaged Property; and

(B) if the purchaser at the foreclosure sale is Agent, to Agent to the extent of
any deficiency of the sale proceeds to repay the secured obligations secured by
this Mortgage and the balance to be retained by Collateral Control Agent as a
credit to the redemption price, but if the Mortgaged Property is not redeemed,
then to Collateral Control Agent, whether or not such deficiency exists.

The rights and powers of Agent under this Mortgage and the application of rents
and revenues shall continue until the expiration of the redemption period from
any foreclosure sale, whether or not any deficiency remains after a foreclosure.
The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

 

9



--------------------------------------------------------------------------------

10. Agent’s Remedies against Multiple Parcels. If more than one property, lot or
parcel is covered by this Mortgage, and this Mortgage is foreclosed upon or
judgment is entered upon any Obligations Secured, execution may be made upon any
one or more of the properties, lots or parcels and not upon the others, or upon
all of such properties or parcels, either together or separately, and at
different times or at the same time, and execution sales or sales by
advertisement may likewise be conducted separately or concurrently, in each case
at the election of the Required Lenders (as defined in the Loan Agreement).

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders (as defined in the Loan
Agreement), not be merged into any decree of foreclosure entered by the court,
and the Agent may concurrently or subsequently seek to foreclose one or more
mortgages or deeds of trust that also secure the Obligations Secured.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement.

13. Governing Law. This Mortgage shall be construed, governed and enforced in
accordance with the laws of the State. Wherever possible, each provision of this
Mortgage shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Mortgage shall be prohibited by or
invalid under applicable law, such provision shall be effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Mortgage.

14. Satisfaction of Mortgage. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for release of the Mortgaged Property from this Mortgage, then
the Agent shall, promptly upon request of the Mortgagor, execute and deliver to
the Mortgagor a satisfaction of mortgage or reconveyance of the Mortgaged
Property reasonably acceptable to the Mortgagor.

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Mortgage shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Mortgagor and shall inure to the benefit of the
parties hereto and their respective successors and assigns; all references
herein to the Mortgagor and to the Agent shall be deemed to include their
respective successors and assigns. The Mortgagor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Mortgagor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage

 

10



--------------------------------------------------------------------------------

or the absolute sale of the Mortgaged Property or the final and absolute putting
into possession thereof, immediately after such sale, of the purchaser thereof;
and the Mortgagor, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may lawfully so do, the benefit of
all such laws and any right to have the assets comprising the Mortgaged Property
marshaled upon any foreclosure of the lien hereof and agrees that the Agent or
any court having jurisdiction to foreclose such lien may sell the Mortgaged
Property in part or as an entirety. To the full extent permitted by law, the
Mortgagor irrevocably waives all statutory or other rights of redemption from
sale under any order or decree of foreclosure of this Mortgage, on its own
behalf and on behalf of each and every person acquiring any interest in or title
to the Mortgaged Property subsequent to the date hereof. The Mortgagor further
waives, to the full extent it may lawfully do so, all statutory and other rights
in its favor, limiting concurrent actions to foreclose this Mortgage and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Mortgagor or any affiliate to limit the right of the Agent
to pursue or commence concurrent actions against the Mortgagor or any such
affiliate or any property owned by any one or more of them.

17. Interpretation with Other Documents. Notwithstanding anything in this
Mortgage to the contrary, in the event of a conflict or inconsistency between
this Mortgage and the Loan Agreement, the provisions of the Loan Agreement will
govern.

18. Future Advances. This Mortgage is given for the purpose of securing loan
advances and other financial accommodations that any Secured Party may make to
or for the benefit of the Mortgagor pursuant and subject to the terms and
provisions of the Loan Agreement or any other document evidencing or relating to
any Obligations Secured. The parties hereto intend that, in addition to any
other debt or obligation secured hereby, this Mortgage shall secure unpaid
balances of loan advances and other financial accommodations made after this
Mortgage is delivered to the office in which mortgages are recorded in the
County, whether made pursuant to an obligation of a Secured Party or otherwise,
and in such event, such advances shall be secured to the same extent as if such
future advances were made on the date hereof, although there may be no advance
made at the time of execution hereof, although there may be no indebtedness
outstanding at the time any advance is made and although such advances may from
time to time be repaid to a zero balance and thereafter readvanced.

19. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by the Mortgagor and the Agent relating to
this Mortgage shall be superior to the rights of the holder of any intervening
lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

 

11



--------------------------------------------------------------------------------

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE ENFORCEMENT OF OR
REALIZATION UPON THE LIEN OF THIS MORTGAGE MAY BE BROUGHT IN THE COURTS OF THE
STATE OR OF THE COURTS OF THE UNITED STATES HAVING IN REM JURISDICTION OVER THE
MORTGAGED PROPERTY, AND BY EXECUTION AND DELIVERY OF THIS MORTGAGE, MORTGAGOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE MORTGAGOR IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS MORTGAGE OR ANY DOCUMENT
RELATED HERETO. THE MORTGAGOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
THE STATE.

(c) THE MORTGAGOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS MORTGAGE, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE AGENT OR ANY SECURED PARTY AGAINST
ANY OTHER PARTY, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE MORTGAGOR AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE MORTGAGOR FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS MORTGAGE OR ANY OTHER RELEVANT DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS INSTRUMENT AND THE OTHER RELEVANT
DOCUMENTS.

(e) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

21. Time of Essence. Time is of the essence with respect to the provisions of
this Mortgage.

 

12



--------------------------------------------------------------------------------

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Mortgage. In the event an ambiguity or question
of intent or interpretation arises, this Mortgage shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Mortgage.

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Mortgagor’s action is not protective of the interest of the Agent in the
Mortgaged Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Mortgagor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Mortgaged Property, as long as Agent provided Mortgagor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Mortgagor of the bringing of such
proceeding). Nothing herein is intended to prohibit Mortgagor from bringing or
defending any suit relating to the Mortgaged Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Mortgage, this Mortgage is only intended as security for the
Obligations Secured and the Secured Parties shall not be obligated to perform or
discharge, and do not hereby undertake to perform or discharge, any obligation,
duty or liability of the Mortgagor with respect to any of the Mortgaged
Property. Unless and until a Secured Party takes title or possession of the
Mortgaged Property, either through foreclosure, the taking of a deed in lieu
thereof or otherwise, no Secured Party shall be responsible or liable for the
control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any licensee,
employee, tenant or stranger or other person. The Mortgagor agrees to indemnify
and hold harmless the Secured Parties from and against all loss, cost and
liability incurred by the Mortgagor in connection with any of the foregoing that
are not the responsibility of the Secured Parties in accordance with this
Section; provided that the Mortgagor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

25. Indemnity. Mortgagor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured Party and their respective directors, officers, employees,
trustees, agents, financial advisors, consultants, affiliates and controlling
persons (each such person, an “Indemnitee”) for any damages, costs, loss or
expense, including response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
Hazardous Material by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (ii) the operation or
violation of any Environmental Law by Mortgagor or any subsidiary of Mortgagor
or otherwise occurring on or with respect to the Mortgaged Property, (iii) any
claim for personal injury, property damage related to Mortgagor or any
subsidiary of Mortgagor or

 

13



--------------------------------------------------------------------------------

otherwise occurring on or with respect to the Mortgaged Property, (iv) any claim
for actual or threatened injury to, destruction of or loss of natural resources
in connection with Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property and (v) the inaccuracy or
breach of any environmental representation, warranty or covenant by Mortgagor
made herein or in any other Loan Document (as defined in the Loan Agreement)
evidencing or securing any obligation under the Loan Documents or setting forth
terms and conditions applicable thereto or otherwise relating thereto. The
foregoing indemnity shall survive the termination of this Mortgage and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Regarding the Loan.

(a) The Obligations Secured constitute a business loan under the laws of the
State and include obligations that bear interest at rates that vary from time to
time, as provided in the Loan Agreement and the other Loan Documents.

(b) To the extent that this Mortgage secures future advances, the amount of such
advances is not currently known. The acceptance of this Mortgage by Agent
confirms that Agent is aware of the provisions of Minnesota Statutes §287.05,
subd. 5, and intends to comply with the requirements contained therein.

28. Non-Agricultural Use. Mortgagor represents and warrants that as of the date
of this Mortgage the Mortgaged Property is not in agricultural use as defined in
Minnesota Statutes § 40A.02, Subd. 3, and is not used for agricultural purposes.

29. Interest Upon Redemption. In the event the Mortgaged Property is redeemed in
accordance with applicable law, Agent shall be entitled to collect from the
redeeming party, at the time of redemption, interest during the redemption
period at the maximum amount and rate permitted by Minnesota law, together with
all other amounts permitted to be collected under applicable law.

30. Definition Of Indebtedness. Except for principal of, and interest on, the
Obligations Secured, the term “Obligations Secured”, as defined above does not
include any amount which is not exempt from the mortgage registry tax pursuant
to Minnesota Statutes § 287.05, Subd. 4, or otherwise, and does not include
accrued interest which, in accordance with the instruments evidencing the
Obligations Secured, is added to and becomes a part of the unpaid principal
balance.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Mortgagor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

GREEN PLAINS OTTER TAIL LLC, a

Delaware limited liability company

By:  

  /s/ Michelle Mapes

Name:   Michelle Mapes Title:   EVP-General Counsel & Corporate Secretary

 

STATE OF    )       )    SS. COUNTY OF                        )   

On this            day of June, 2014 before me appeared Michelle Mapes ,to me
personally known, who, being by me duly sworn, did say that s/he is the
EVP-General Counsel & Corporate Secretary of GREEN PLAINS OTTER TAIL LLC, a
Delaware limited liability company, and that the foregoing instrument was signed
on behalf of such company, pursuant to due authority, properly exercised, and
s/he acknowledged such instrument to be the free act and deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

 

Notary Public

 

My term expires:    



--------------------------------------------------------------------------------

Exhibit A

Legal Description

All that part of the W 1/2 of Section 20, Township 133 North, Range 43 West of
the Fifth Principal Meridian, situate in the County of Otter Tail and the State
of Minnesota, lying South of the Railroad Right-of-Way, EXCEPT the following
described tracts of land:

1. The tract described as follows: That part of the SW 1/4 of Section 20,
Township 133, Range 43, described as follows: Commencing at the Southwest corner
of said Section 20; thence on an assumed bearing of East along the South line of
said Section 20 a distance of 312.35 feet to the point of beginning of the land
to be described; thence North 00 degrees 08 minutes 29 seconds East a distance
of 318.00 feet; thence on a bearing of East a distance of 180.00 feet; thence
South 00 degrees 08 minutes 29 seconds West a distance of 318.00 feet to said
South line of Section 20; thence on a bearing West along said South line of
Section 20, a distance of 180.00 feet to the point of beginning.

2. All that part of the following-described tract: The E 1/2 of the W 1/2 of
Section 20, Township 133, Range 43, except railroad right of way; which lies
Easterly of a line run parallel with and distant 100.00 feet westerly of the
following-described line: Beginning at a point on the North line of said
Section 20, distant 99.15 feet East of the North Quarter corner thereof; thence
run southerly to a point on the South line of said Section 20, 96.10 feet East
of the South Quarter corner thereof, and there terminating; together with all
that part of the above-described tract adjoining and westerly of the
above-described strip and easterly of the following-described line: From a point
on the above-described line, distant 1,077.80 feet North of the South line of
said Section 20, run westerly at right angles with said above- described line
for 100.0 feet to the point of beginning of the line to be described; thence run
southwesterly to a point which is distant 110.0 feet westerly (measured at right
angles) from a point on the above-described line, distant 977,80 feet North of
the South line of said Section 20 (when measured along the above-described
line); thence run southerly and parallel with said above-described line to the
northeasterly boundary line of the railroad running in a southeasterly and
northwesterly direction over and across the above-described tract; in addition
to the existing highway.

Abstract Property

PARCEL NUMBER: 26000200128000



--------------------------------------------------------------------------------

Exhibit B

Legal Description and Market Value of Properties Located Outside the State of
Minnesota

Nebraska Property:

Merrick County (Market Value = $140,000,000):

A tract of land located in part of the South Half and all of Tax Lot One (1) in
Section 11, Township 13 North, Range 6 West of the 6th P.M., Merrick County,
Nebraska, and more particularly described as follows:

Commencing at the center of Section 11; thence on an assumed bearing of
S00°00’00”W upon and along the West line of the Southeast Quarter a distance of
50.00 feet to the South Right-of-Way (R.O.W.) line of Hord Lake Road, said point
also being the Point of Beginning; thence S00°00’00”W upon and along said West
line a distance of 5.00 feet; thence S89°08’56”E upon and along said South R.O.
W. line a distance of 1349.09 feet to the West line of Tax Lot 1; thence
N00°58’54”E upon and along said West line of Tax Lot 1 a distance of 14.64 feet
to the northwest corner of said Tax Lot 1; thence S89°07’20”E upon and along the
North line of said Tax Lot 1, said line also being said South R.O.W. line a
distance of 260.55 feet to the northeast corner of said Tax Lot 1; thence
S00°19’29”W upon and along the East line of said Tax Lot 1 a distance of 316.00
feet to the southeast comer of said Tax Lot 1; thence N89°03’23”W upon and along
the South line of said Tax Lot 1 a distance of 260.00 feet to the southwest
corner of said Tax Lot 1; thence N89°52’11”W a distance of 11.02 feet; thence
S00°34’25”W a distance of 749.87 feet; thence N89°06’32”W a distance of 1192.10
feet to the easterly R.O.W. line of Union Pacific Railroad; thence N38°25’26”W
upon and along said Railroad R.O.W. line a distance of 221.21 feet to a point on
said West line of the Southeast Quarter; thence N38°18’13”W upon and along said
Railroad R.O.W. line a distance of 479.98 feet; thence N51°42’35”E upon and
along said Railroad R.O.W. a distance of 100.00 feet; thence N38°17’31”W upon
and along said easterly Railroad R.O.W. line a distance of 578.18 feet to a
point on said South R.O.W. line of Hord Lake Road; thence S89°10’16”E upon and
along said South R.O.W. line a distance of 577.37 feet to the Point of
Beginning.

Said tract is also known as and has been formerly described as:

A tract of land comprising a part of the Southwest Quarter, part of the
Southeast Quarter and all of Tax Lot One (1) in Section 11, Township 13 North,
Range 6 West of the 6th P.M., Merrick County, Nebraska, and more particularly
described as follows:



--------------------------------------------------------------------------------

First to ascertain the actual point of beginning, start at the northwest corner
of said Southeast Quarter; thence southerly along and upon the West line of said
Southeast Quarter for a distance of 50.00 feet to the Point of Beginning; thence
continuing southerly along and upon the West line of said Southeast Quarter for
a distance of 5.00 feet; thence deflecting left 89°09’16” and running easterly
along and upon the South line of deeded road right-of-way for a distance of
1348.94 feet; thence deflecting left 90°39’34” and running northerly along and
upon the West line of Tax Lot 1 for a distance of 15.00 feet to the northwest
corner of said Tax Lot 1; thence easterly along and upon the South line of
deeded road right-of-way also being the North line of said Tax Lot 1 for a
distance of 260.00 feet; thence southerly along and upon the East line of said
Tax Lot 1 for a distance of 316.00 feet; thence westerly along and upon the
South line of said Tax Lot 1 and extending for a total distance of 271.00 feet;
thence deflecting left 90°10’06” and running southerly for a distance of 749.87
feet; thence deflecting right 90°16’40” and running westerly for a distance of
1191.96 feet to a point on the northeast right-of-way line of the Union Pacific
Railroad; thence northwesterly along and upon the northeast right-of-way line of
said Union Pacific Railroad for a distance of 701.92 feet; thence northeasterly
along and upon the northeast right-of-way line of said Union Pacific Railroad
for a distance of 100.00 feet; thence northwesterly along and upon the northeast
right-of-way line of said Union Pacific Railroad for a distance of 578.10 feet
to a point on the South right-of-way line of deeded road; thence easterly along
and upon the South right-of-way line of deeded road for a distance of 577.31
feet to the Point of Beginning.

Valley County (Market Value = $75,900,000):

Tract A: A tract of land located in part of the Southwest Quarter of Section 33,
Township 19 North, Range 13 West of the 6th P.M., Valley County, Nebraska, and
more particularly described as follows:

Commencing at the Southeast corner of the Southwest Quarter of Section 33, said
point also being the Point of Beginning; thence on an assumed bearing of
N89°28’11”W a distance of 171.93 feet to the northerly railroad right-of-way
line of Union Pacific Railroad; thence N53°03’31”W upon and along said northerly
railroad right-of-way a distance of 2749.86 feet; thence N00°01’17”W a distance
of 1006.05 feet to the North line of said Southwest Quarter; thence S89°50’02”E
upon and along said North line a distance of 2252.02 feet; thence S15°01’24”E a
distance of 49.27 feet to a point of curvature; thence around a curve in a
counterclockwise direction, having a delta angle of 62°06’54”, a radius of
175.00 feet, and a chord bearing of S45°33’57”E a chord distance of 180.56 feet
to the East line of said Southwest Quarter; thence S00°32’42”W upon and along
said East line a distance of 2479.89 feet to the Point of Beginning.

Said tract is also known and described as:

 

2



--------------------------------------------------------------------------------

A tract of land located in part of the Southwest Quarter of Section 33, Township
19 North, Range 13 West of the 6th P.M., Valley County, Nebraska described as
follows:

Point of Beginning at the Southeast corner of the Southwest Quarter of said
Section 33; thence N89°34’32”W on the South line of the said Southwest Quarter a
distance of 172.06 feet to a point on the northeasterly right-of-way line of the
Union Pacific Railroad; thence N53°09’52”W on said right-of-way line a distance
of 2750.00 feet; thence N00°06’44”W a distance of 1006.08 feet to a point on the
North line of the said Southwest Quarter, said point also being 272.36 feet East
of the West Quarter corner of said section; thence S89°55’33”E on the said North
line a distance of 2252.07 feet to a point on the westerly right-of-way line of
the North Loup River Public Power and Irrigation District Canal; thence
S15°09’33”E on said canal right-of-way a distance of 49.30 feet to a point of
curvature; thence continuing southeasterly on said canal right-of-way line on a
175.00 foot radius curve to the left a distance of 190.03 feet, chord bearing of
S45°40’18”E and a chord distance of 180.85 feet to a point on the East line of
the said Southwest Quarter; thence S00°26’46”W on the said East line a distance
of 2479.26 feet to the Point of Beginning

Tract B: A tract of land located in part of the Southeast Quarter of Section 33,
Township 19 North, Range 13 West of the 6th P.M., Valley County, Nebraska, and
more particularly described as follows:

Commencing at the Southwest corner of the Southeast Quarter of Section 33, said
point also being the Point of Beginning; thence on an assumed bearing of
N00°32’59”E upon and along the West line of said Southeast Quarter a distance of
2475.82 feet; thence S88°17’01”E a distance of 326.40 feet; thence N01°42’59”E a
distance of 25.00 feet; thence S88°17’01 ”E a distance of 620.10 feet to a point
of curvature; thence around a curve in a clockwise direction, having a delta
angle of 90°00’00”, a radius of 269.62 feet, and a chord bearing of S43°17’01”E
a chord distance of 381.30 feet; thence S01°42’59”W a distance of 2199.10 feet
to a point on the South line of said Southeast Quarter; thence N89°50’09”W upon
and along said South line a distance of 1166.14 feet to the Point of Beginning.

Said tract is also known and described as:

A tract of land located in part of the Southeast Quarter of Section 33, Township
19 North, Range 13 West of the 6th P.M., Valley County, Nebraska described as
follows:

Beginning at the Southwest corner of the Southeast Quarter of said Section 33;
thence N00°26’46”E along the West line of the Southeast Quarter a distance of
2475.82 feet to a point on the southern line of the North Loup River Public
Power and Irrigation District Canal right-of-way; thence along said canal
right-of-way S88°23’14”E a distance of

 

3



--------------------------------------------------------------------------------

326.40 feet; thence N01°36’46”E a distance of 25.00 feet; thence S88°23’14”E a
distance of 620.10 feet to a point of curvature; thence continuing southeasterly
on a 269.62 foot radius to the right, a distance of 423.52 feet, chord bearing
of S43°23’14”E and chord distance of 381.30 feet; thence S01°36’46”W a distance
of 2199.10 feet to a point on the South line of the Southeast Quarter of
Section 33; thence N89°56’22”W along the South line of the Southeast Quarter a
distance of 1166.14 feet to the point of beginning.

Holt County (Market Value = $60,000,000):

Tract 1:

Beginning at the Southwest corner of the Northeast Quarter of Section 4,
Township 29 North, Range 14 West of the 6th P.M., Holt County, Nebraska, and
assuming the West line of said Northeast Quarter has a bearing of South 00
degrees 04 minutes 33 seconds East; thence North 89 degrees 33 minutes 28
seconds East along the South line of said Northeast Quarter, 1,312.51 feet;
thence North 00 degrees 59 minutes 49 seconds West, 694.43 feet; thence North 89
degrees 00 minutes 11 seconds East, 539.97 feet; thence North 00 degrees 59
minutes 49 seconds West, 635.59 feet, to the Southwesterly right of way line of
the Cowboy Trail; thence North 51 degrees 52 minutes 31 seconds West along said
Southwest right of way, 732.65 feet; thence South 38 degrees 07 minutes 29
seconds West, 200.00 feet; thence North 51 degrees 52 minutes 31 seconds West,
200.00 feet; thence North 38 degrees 07 minutes 29 seconds East, 200.00 feet to
said Southwest right of way line of the Cowboy Trail; thence South 89 degrees 54
minutes 11 seconds West, 1,073.08 feet, to a point 25.00 feet East of said West
line of the Northeast Quarter of Section 4; thence North 00 degrees 04 minutes
33 seconds West, parallel with said West line, 776.67 feet to the North line of
said Northeast Quarter; thence South 89 degrees 16 minutes 37 seconds West along
said North line 25.00 feet to the North Quarter corner of said Section 4; thence
South 89 degrees 32 minutes 36 seconds West along the North line of the
Northwest Quarter of said Section 4, 35.05 feet; thence South 00 degrees 04
minutes 33 seconds East, parallel with said West line of the Northeast Quarter
2,699.74 feet to the South line of said Northwest Quarter; thence North 89
degrees 32 minutes 57 seconds East along said South line, 35.05 feet to the
point of beginning.

-And-

A tract of land located in the Northwest Quarter of Section 4, Township 29
North, Range 14 West of the 6th P.M., Holt County, Nebraska, described as
follows:

Beginning at a point on the South line of said Northwest Quarter and 35.05 feet
West of the Southeast corner of said Northwest Quarter and assuming the South
line to have a bearing of South 89 degrees 30 minutes 01 seconds West; thence
North 00 degrees 04 minutes 33 seconds West and parallel with the East line of
said Northwest Quarter,

 

4



--------------------------------------------------------------------------------

200.00 feet; thence South 89 degrees 30 minutes 01 seconds West and parallel
with the South line of the said Northwest Quarter, 900.00 feet; thence South 00
degrees 04 minutes 33 seconds East to a point on the South line of said
Northwest Quarter 200.00 feet; thence North 89 degrees 30 minutes 01 seconds
East on the South line of said Northwest Quarter 900.00 feet to the point of
beginning.

Tract 2:

A tract of land located on the Northeast Quarter of the Southwest Quarter of
Section 25, Township 29 North, Range 12 west of the 6th P.M., Holt County,
Nebraska, described as follows:

Beginning at a point that is 421.95 feet South of the Northeast corner of the
Southwest Quarter of said Section 25; thence continuing South on the Quarter
Section line a distance of 309.60 feet; thence Right 99 degrees 35 minutes, a
distance of 1,336.60 feet, along the Northerly right of way of the Chicago and
Northwestern Railroad; thence Right 80 degrees 31 minutes, a distance of 380.20
feet, to the Southerly right of way of Highway 20; thence Right 89 degrees 37
minutes, a distance of 735.90 feet; thence right 90 degrees 17 minutes, a
distance of 300.00 feet; thence Left 90 degrees 17 minutes, a distance of 580.80
feet to the point of beginning.

Iowa Property (Market Value = $89,700,000):

Parcel “A” of Parcel 2 of the South Half (S1/2) of Lot 6 of the North Half of
the Northeast Quarter (N1/2NE1/4) and South Half of the Northeast Quarter
(S1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th PM, as
shown by Plat of Survey filed January 16, 2006 and recorded in Book 12, Page 45,
of the Fremont County, Iowa records; AND

Parcel “B” of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed January 16, 2006 and recorded in Book 12,
Page 45, of the Fremont County, Iowa records; AND

Parcel “C” of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed July 19, 2006 and recorded in Book 2006,
Page 1183, of the Fremont County, Iowa records; AND

 

5



--------------------------------------------------------------------------------

The North 1/2 of the Northwest 1/4 of Section 25, Township 69 North, Range 40
West of the 5th PM, Fremont County, Iowa, and the West 1/2 of Lot 5 of the North
1/2 of the Northeast 1/4 of Said Section 25, as shown by Plat of Survey filed
January 16, 2006 and recorded in Book 12, Page 44, of the Fremont County, Iowa
records. NOTE: This Plat of Survey references and includes Parcel “A” and Parcel
“B” in the legal description contained in said Plat of Survey.

Parcel No. 500500044000000 (PARCEL B LT 5 SUB N 1/2 NE & PARCEL A LYG IN PARCEL
2 W 1/2 NE & N 1/2 NW &...)

Parcel No. 500500044010000 (PHASE 2 ALGAE *** PAR B LT 5 SUB N 1/2 NE & PAR A
LYG IN PAR 2 W 1/2 NW & W...)

Parcel No. 500500045000000 (PARCEL C E1/2 LT 5 NW NE)

Parcel No.: 000000000000070 (ASSESSMENT)

Indiana Property (Market Value = $158,000,000):

PARCEL 1:

PART OF SECTION 8, TOWNSHIP 26 NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS
COUNTY, INDIANA, DESCRIBED AS FOLLOWS;

BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 8;
THENCE NORTH 00 DEGREES 09 MINUTES 53 SECONDS WEST, (ASSUMED AND THE BASIS FOR
THESE BEARINGS), 1488.47 FEET ALONG THE WEST LINE OF SAID NORTHWEST QUARTER TO
THE SOUTHERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN RAILROAD; THENCE
NORTH 65 DEGREES 10 MINUTES 45 SECONDS EAST, 2804.95 FEET ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE TO THE NORTH LINE OF SAID NORTHWEST QUARTER; THENCE SOUTH 89
DEGREES 49 MINUTES 48 SECONDS EAST 116.37 FEET ALONG SAID NORTH LINE TO THE
NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 88
DEGREES 46 MINUTES 46 SECONDS EAST, 2227.06 FEET ALONG THE NORTH LINE OF SAID
NORTHEAST QUARTER TO THE WESTERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN
RAILROAD; THENCE SOUTH 22 DEGREES 53 MINUTES 10 SECONDS WEST, 3478.34 FEET ALONG
SAID WESTERLY RIGHT-OF-WAY LINE; THENCE SOUTH 22 DEGREES 55 MINUTES 15 SECONDS
WEST, 2255.13 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF
THE

 

6



--------------------------------------------------------------------------------

SOUTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 89 DEGREES 54 MINUTES 33
SECONDS WEST, 8.77 FEET ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER TO THE
SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 8; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, 1322.25 FEET ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER TO THE SOUTHWEST CORNER OF THE EAST HALF OF SAID SOUTHWEST
QUARTER; THENCE NORTH 00 DEGREES 04 MINUTES 08 SECONDS, EAST, 2657.35 FEET ALONG
THE WEST LINE OF THE EAST HALF OF SAID SOUTHWEST QUARTER TO THE NORTH LINE OF
SAID SOUTHWEST QUARTER; THENCE NORTH 89 DEGREES 44 MINUTES 08 SECONDS WEST,
1325.66 FEET ALONG SAID NORTH LINE TO THE PLACE OF BEGINNING. CONTAINING 346.08
ACRES MORE OR LESS.

PARCEL 2:

Tract 1:

THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.

Tract 2:

ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES. EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP
26 NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER
RECORD WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID
SOUTHWEST QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES
00 MINUTES 16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID
SOUTHWEST QUARTER TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89
DEGREES 59 MINUTES 44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID
SOUTHWEST QUARTER TO A PK. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER;
THENCE WESTERLY, DEFLECTING RIGHT 90 DEGREES 00. MINUTES 16 SECONDS, 655.00 FEET
ALONG SAID SOUTH LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.

ALSO EXCEPT THEREFROM FROM THE ABOVE LISTED PARCELS 1 and 2:

 

7



--------------------------------------------------------------------------------

EXCEPT THEREFROM:

A part of the Southwest Quarter of the Southwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, being a part of the land
described in Deed Record 145, Page 400, in the Office of the Recorder, Wells
County, being that part of the grantors’ land lying within the right of way
lines depicted on the attached Right of Way Parcel Plat marked Exhibit “B”,
described as follows: Beginning at the southwest corner of said quarter section,
designated as point “4” on said plat: thence North 0 degrees 40 minutes 35
seconds West (assumed bearing) 1,488.04 feet along the west line of said section
to the southeastern boundary of the Wabash Central, LLC Railway; thence North 64
degrees 40 minutes 03 seconds East 55.02 feet along the southeastern boundary of
said Wabash Central, LLC Railway; thence South 0 degrees 40 minutes 35 seconds
East 1,504.08 feet to the point designated as “1753” on said plat; thence South
0 degrees 32 minutes 12 seconds East 7.28 feet to the south line of said quarter
section; thence South 89 degrees 44 minutes 52 seconds West 49.98 feet along
said south line to the point of beginning and containing 1.721 acres, more or
less, inclusive of the presently existing right of way which contains 0.995
acres, more or less.

ALSO EXCEPTING THEREFROM:

A part of the Southwest Quarter of the Southwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, being a part of the land
described in Deed Record 145, Page 367, in the Office of the Recorder, Wells
County, being that part of the grantors’ land lying within the right of way
lines depicted on the attached Right of Way Parcel Plat marked Exhibit “B”,
described as follows: Beginning at the northwest corner of said quarter section,
designated as point “4” on said p1st: thence North 89 degrees 44 minutes 52
seconds East (assumed bearing) 49.98 feet along the north line of said quarter
section; thence South 0 degrees 32 minutes 12 seconds East 42.86 feet to the
point designated as “1752” on said plat; thence South 0 degrees 30 minutes 51
seconds East 1,288.55 feet to the south line of said quarter quarter section;
thence South 89 degrees 35 minutes 42 seconds West 50.00 feet along said south
line to the west line of said section; thence North 0 degrees 30 minutes 51
seconds West 1,331.54 feet along said west line to the point of beginning and
containing 1.528 acres, more or less, inclusive of the presently existing right
of way which contains 0.764 acres, more or less.

ALSO EXCEPTING THEREFROM:

A part of the Southwest Quarter of the Southwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, being a part of the land
described in Deed Record 145, Page 367, in the Office of the Recorder, Wells
County, being that part of the grantors’ land lying within the right of way
lines depicted on the attached Right of Way Parcel Plat marked Exhibit “B”,
described as follows: Beginning on the west line of said section North 0 degrees
30 minutes 51 seconds West (assumed bearing) 527.00 feet from

 

8



--------------------------------------------------------------------------------

the southwest corner of said section, said southwest corner designated as point
“2” on said plat, which point of beginning is the northwest corner of a tract of
land described in Deed Record 141, Page 524, Office of the Recorder of Wells
County: thence continuing North 0 degrees 30 minutes 51 seconds West 804.54 feet
along the west line of said section to the north line of said quarter quarter
section; thence North 89 degrees 35 minutes 42 seconds East 50.00 feet along
said north line of said quarter quarter section; thence South 0 degrees 30
minutes 51 seconds East 804.41 feet to the north line of said tract; thence
South 89 degrees 26 minutes 32 seconds West 50.00 feet along said north line to
the point of beginning and containing 0.923 acres, more or less, inclusive of
the presently existing right of way which contains 0.462 acres, more or less.

ALSO EXCEPT THEREFROM:

Part of the Southwest Quarter of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Wells County, Indiana, being a part of the land described
in Deed Record 145, Page 400, In the Office of the Recorder, Wells County, being
that part of the grantors’ land lying within the right of way lines depicted on
the attached Right of Way Parcel Plat marked Exhibit “B”, described as follows:
Commencing at the southwest corner of said quarter section, designated as point
“4” on said plat; thence North 89 degrees 44 minutes 52 seconds East (assumed
bearing) 49.98 feet along the south line of said quarter section; thence North 0
degrees 32 minutes 12 seconds West 7.28 feet to the point designated as “1753”
on said plat; thence North 0 degrees 40 minutes 35 seconds West 1,370.00 feet to
the point designated as “1784” on said plat, being the point of beginning of
this description: thence continuing North 0 degrees 40 minutes 35 seconds West
134.08 feet to the southeastern boundary of the Wabash Central, LLC Railway;
thence North 64 degrees 40 minutes 03 seconds East 2,696.70 feet along the
southeastern boundary of said Wabash Central, LLC Railway to the north line of
said section; thence South 89 degrees 49 minutes 29 seconds East 92.08 feet
along said north line; thence South 64 degrees 39 minutes 44 seconds West 325.60
feet to the point designated as “1783” on said plat; thence South 25 degrees 20
minutes 16 seconds East 30.00 feet to the point designated as “1782” on said
plat: thence South 64 degrees 39 minutes 44 seconds West 130.00 feet to the
point designated as “1781” on said plat; thence North 25 degrees 20 minutes 16
seconds West 30.00 feet to the point designated as “1780” on said plat; thence
South 64 degrees 39 minutes 44 seconds West 2,171.97 feet to the point
designated as “1778” on said plat; thence South 0 degrees 40 minutes 35 seconds
161.32 feet to the point designated as “1772” on said plat; thence South 89
degrees 19 minutes 25 seconds West 155.00 feet to the point of beginning and
containing 3.0465 acres, more or less.

 

9